Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 1 of 23 PAGEID #: 1715




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

 Autumn Court Operating Company LLC, et al.
                                                              Case No. 2:20-cv-4901
                                  Plaintiffs,
         v.                                                   Judge Marbley

 Healthcare Ventures of Ohio LLC, et al.                      Magistrate Judge Vascura

                                  Defendants.

                             PLAINTIFFS’ POST HEARING BRIEF
  I.    Introduction

        Plaintiffs have established by clear and convincing evidence all of the factors necessary for

the Court to grant a preliminary injunction. Those factors are: (1) a likelihood of success on the

merits; (2) risk of irreparable injury if an injunction is not granted; (3) the interests of third parties;

(4) the public interest.

        To establish a likelihood of success on the merits, Plaintiffs have made three showings.

        First, during the transition of operations, HVO defaulted under the Sublease and did not

cure its defaults. Three uncured defaults stand out: 1) HVO’s failure to meet its “absolute

obligation” to “cooperate fully and completely” during the transition; 2) HVO’s failure to

surrender the Personal Property of the the facilities; and 3) HVO’s failure to surrender the

Intangible Assets of the facilities. Plaintiffs have additionally shown that each of these defaults

had significant negative impact on the facilities.

        Second, an uncured Event of Default under the Sublease triggers the right of HG Property

to exercise all ownership interests in the pledged membership units including the right to

immediate and complete control over all aspects of the business and operations of HVO. The

Sublease and Pledge Agreement were negotiated between sophisticated business parties

represented by counsel, the terms are unambiguous, and the Sublease and Pledge Agreement


                                                        1
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 2 of 23 PAGEID #: 1716




should be construed as written. Under the plain terms of the Pledge Agreement, HVO’s default

under the Sublease triggered, without notice to or assent by HVO, HG Property’s right of

ownership in the HVO membership units. HG Property properly exercised its ownership rights

under the Pledge Agreement and assigned the HVO membership units to its designee, HVO

Operations Windup (“Windup”).

        Third, acquisition of the HVO membership units allows HG Properties, by and through

HVO, to utilize the CARES Funds for their urgent purpose: to prevent COVID-19 in the eleven

nursing homes operated by Plaintiffs. This conclusion is consistent with the informal guidance

from HHS with respect to the use of funds distributed under the CARES Act, the broad remedial

purpose of the CARES Act, and the Medicare program’s general guidance under these

circumstances. It is further consistent with the terms of the Pledge Agreement under which HVO’s

default renders Windup the owner of HVO with the right to control all aspects of HVO’s business

and operations.

        In addition to Plaintiffs’ showing of their likelihood of success on the merits, Plaintiffs

have provided clear and convincing evidence supporting the other factors necessary for a

preliminary injunction. Plaintiffs have provided testimony that, while the facilities are doing the

best that they can within their budgets, the CARES Funds will be utilized immediately to “do

more” to protect the patients in its eleven nursing homes from an unprecedented international

pandemic that is presently undergoing a significant resurgence in Ohio.

        With respect to the impact on third parties, Plaintiffs have shown that nursing homes are

uniquely vulnerable to COVID-19 and that the CARES Funds will be used to control the spread

of the disease among Ohio’s most vulnerable populations. The requested injunction therefore

serves the interests of third parties.

        Finally, the evidence supports a finding that the public interest is served by the granting of

                                                      2
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 3 of 23 PAGEID #: 1717




an injunction, because the requested injunction clears the way for the emergency CARES Funds

to be placed into the hands of a party who can utilize them for their intended purpose.

  II.   Background

        The background facts are summarized in the Plaintiffs’ Amended Motion for Preliminary

and Permanent Injunction (Doc. No. 21).

 III.   Argument

          A.    Standard for a Preliminary Injunction

        Plaintiffs have established by clear and convincing evidence the factors necessary for the

Court to grant a preliminary injunction: (1) a likelihood of success on the merits; (2) irreparable

injury if an injunction is not granted; (3) the interests of third parties; and (4) the public interest.

          B.    Likelihood of Success on the Merits

                1.        HVO Has Defaulted

        While the Notice of Default included numerous Events of Default by HVO, Plaintiffs have

focused on three of those defaults: (1) HVO’s failure to cooperate during the transition by

providing “complete and immediate” access to the records and systems of the nursing facilities;

(2) HVO’s failure to surrender the Personal Property; and (3) HVO’s failure to surrender the

Intangible Assets. Each of these defaults was not cured within the applicable cure period, and any

one of these defaults is sufficient to trigger HG Property’s ownership rights to the HVO

membership units.

                     a.   HVO Has Defaulted by its Failure to Cooperate

        Section 23.23 of the Sublease imposes upon HVO an “absolute obligation” to “cooperate

fully and completely” with both HG Property, and any new manager, in the “transition of

operations” by “providing and allowing complete and immediate access” to “accounting systems

and records, contracts, accounts, patient, resident and employee records, and other records and


                                                        3
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 4 of 23 PAGEID #: 1718




information necessary for the smooth and uninterrupted transition of ongoing operations at the

Facilities and the uninterrupted continuation of care of all residents and patients located at the

Facilities.” Joseph Hazelbaker testified about the importance of Section 23.23 during a transition

of operations:

       A. It is a keystone section that requires the highest standard on behalf of the tenant
       because of the importance of the transition process, requires absolute obligation to
       cooperate fully and completely and to complete -- and to provide complete and
       immediate access to everything used in the operation of the facilities -- facility,
       excuse me.
       (Hearing Tr. 308:4-9.)

       The duty of cooperation imposed under Section 23.23 is owed to both the landlord (HG

Property) and to any new operator or manager of the facilities, as Mr. Hazelbaker testified:

       Q. To whom does HVO owe this duty under 23.23?
       A. Well, the duty is owed to the landlord, but also the landlord sublessees or
       managers, the entities that the landlord chooses for the transition of operations.
       (Hearing Tr. 157:14-17.)

       While Mr. Dauerman claimed that HVO cooperated in the transition, his testimony was

repeatedly contradicted by himself, his employees, and his former employees. Describing the first

couple days of July after the transition, Ms. Seibert, a former employee of Peregrine and the

regional nurse consultant for the new manager, described the scene as follows:

       Q. Okay. And so tell me what the first couple days of work were like with your new
       employer?
       A. Chaotic. A lot of the facilities didn’t have access to the shared drive to get their
       clinical information they needed, their logs related to COVID, incidents and
       accidents, some labs. They weren’t able to access the electronic health record called
       PCC. So like a nurse goes in to document on July 1; so she wasn't able to get in to
       access that, nor were they able to access any documentation from prior to July 1.
       And then, obviously, not able to access the shared drive and the policies and
       procedures they were used to utilizing.
       (Hearing Tr. 126:12-22.)

       Even in the middle of a pandemic, Mr. Dauerman could not be bothered to ensure a smooth

transition with respect to sharing or duplicating COVID-related documents. Ms. Seibert testified:

       Q. Okay. Do you recall anything related to COVID-related information?
                                                     4
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 5 of 23 PAGEID #: 1719




       A. Yeah. I mean, we had at that point at least three, maybe four, facilities that had
       active outbreaks of COVID. And a lot of the facilities -- I mean, we kept all of that
       information on the shared drive. So they weren’t able to access that information to
       utilize for future reference.
       (Hearing Tr. 126:23-127:4.)

       When asked about the source of stress related to working at the facilities, Ms. Seibert

attributed the stress to both the difficulty of the pandemic itself, and HVO’s failure to provide

access to important documents and records:

       A. Well, within the pandemic with COVID alone, it’s stressful enough. And then
       to have the time to like look for policies and procedures, to try to recreate forms
       and things that we used before, it’s just been very difficult and stressful.
       (Hearing Tr. 127:19-23.)

       Yet when it comes to whether Mr. Dauerman affirmatively instructed anyone at HVO to

actually meet HVO’s “absolute obligation” to provide “complete and immediate access” to the

information contained on the shared drives, Mr. Dauerman’s memory became hazy:

       THE COURT: … Mr. Dauerman, did you ever direct your employees to provide[]
       those drives that Mr. Quinn just identified?

       THE WITNESS: I’m not aware -- I've never said anything about the drives or
       anything, what we were going to provide or not, Your Honor. I know that they were
       -- our staff would work with their counterparts out there. If there were some
       proprietary items we could not provide, we tried to work around some things. But
       I’d have to defer to the CFO and the VP of clinical services. But there were some
       items – I’m not going to say it was entirely part of these drives that we couldn't do
       or provide here. I just don’t have knowledge of it.
       (Hearing Tr. 67:12-67:23.)

       In sum, the Sublease at Section 23.23 imposes an absolute obligation on HVO to ensure

continued access to all documents and records necessary to ensure a “smooth and interrupted

transition of ongoing operations and the uninterrupted continuation of care of all residents and

patients located at the Facilities.” When faced with that enormous burden, during a pandemic Mr.

Dauerman’s response was he didn’t bother to read the Sublease to understand his critical

obligations:

       Q. Now, as you were deciding in the -- in the lead up to this July 1 transition, as
                                                    5
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 6 of 23 PAGEID #: 1720




       you were deciding what was going to be left, what was going to be transferred, what
       is proprietary, what's not, you never pulled out the sublease and looked at it to see
       what it said you had to leave or you had to transition at the end of the term, did
       you?
       A. That is an accurate statement.
       (Hearing Tr. 71:20-72:1.)

       Mr. Dauerman’s gross negligence and utter failure of any diligence created exactly the kind

of transitional problems that Section 23.23 is designed to prevent.

                  b.   HVO Has Defaulted by its Failure to Surrender Personal Property

       Section 18.2 of the Sublease imposes upon HVO an obligation to “surrender and deliver

up the Subleased Property at the expiration or termination of the Term.” The “Subleased Property”

is defined in Section 1.6 to include both the “Personal Property” and the “Intangible Assets” of the

facilities. In turn, the “Personal Property” is defined at Section 1.1.5 of the Sublease as follows:

       All machinery, vehicles, equipment, furniture, furnishings, movable walls or
       partitions, computers, trade fixtures, Inventory, and other personal property
       currently located at or in the possession of each Facility and used or useful in the
       operation of each Facility for the number of beds or units for which each such
       Facility is licensed, except items, if any, included within the definition of Fixtures
       or Intangible Assets. (Emphasis added).

       Notice of Default under this Section was served upon Mr. Dauerman and a copy was

introduced at the hearing. (JT 15, p. 2.) In response to the Notice of Default, Mr. Dauerman admits

that he had knowledge that the vehicle titles would need to be transferred, admits that it did not

occur, and contends that this error was an oversight. The emails were introduced to Mr. Dauerman

as Plaintiff’s Exhibit 4, about which Mr. Dauerman testified:

       Q. And so we go to the fourth page of this exhibit which is an email dated July 21
       or about two weeks later. Mr. Heydon writes to Mr. Patton. He carbon copies
       yourself and says, “Hi, Tim and Paul. Can you comment on how we can allow for
       titles to the owned facility vehicles to be signed over to HG Ohio? I assume they
       are in Peregrine's possession? Also, if you can provide direction on how to allow
       for transfer of Oak Grove lease to HG Ohio, it is appreciated. I'm copying all
       involved in case there are matters to be resolved. Thanks. Larry." Did you respond
       to this email?
       A. I did not.
       Q. To your knowledge, Mr. Patton didn’t respond to this email either, right?
                                                      6
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 7 of 23 PAGEID #: 1721




        A. Not that I’m aware of.
        (Hearing Tr. 82:2-16.)

        Dauerman emphasizes that HVO’s failure to provide the vehicle titles was merely an

“oversight.” He testified:

        Q. And you say it was an oversight, but you were on notice -- with emails back in
        July, you were on notice from the notice of default at the beginning of August, and
        you had the opportunity to fix the problem, and you waited until after litigation was
        underway. That’s what happened, correct?
        A. Well, specifically, the titles are being delivered today. There was nothing
        intentional whatsoever. Again, in the default, there's no comment about title. So,
        again, no intention.
        (Hearing Tr. 85:1-9.)

        But an “oversight,” standing alone, is capable of being cured during the 30-day cure period

set forth in Sublease Section 8.1.2. After failing to respond to the requests for titles, and instead of

curing the default, Dauerman waited until the morning of the preliminary injunction hearing to

transfer some but not all of the vehicle titles:

        A. The vehicle titles should have arrived at 10:30 this morning.
        Q. So, in the midst of this hearing, the titles were delivered to HG Ohio. Is that what
        you are telling us?
        A. That's what I was told. They were being delivered today at 10:30.
        (Hearing Tr. 82:20-24.)

        Mr. Dauerman would have this Court believe that this issue with vehicles and their titles is

much ado about nothing. And Mr. Dauerman’s counsel used his opening statement to frame the

issue as follows:

        In the notice of default, there was an acquisition (sic) that Healthcare Ventures had
        removed machinery, equipment, and vehicles from the facilities. Now, all the vans
        and all the buses are supposed to stay at the facilities. There’s no question about
        that.
        …
        Now, according to Joe Hazelbaker … [t]he issue is they need the titles to some of
        the vans. That’s true. If our client has titles to some of the vans, it should turn that
        over to them.
        (Hearing Tr. 20:18-21.)

        Despite Mr. Dauerman’s testimony and his counsel’s representation to the contrary, and

                                                       7
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 8 of 23 PAGEID #: 1722




after the hearing concluded, Plaintiffs became aware that Mr. Dauerman had actually failed to

return title and had taken physical possession without notice or approval to at least one of the

vehicles used by the Autumn Court facility. The facility contacted the police, and a certified copy

of the police report from the Ottawa Police Department is attached hereto as Plaintiff’s Exhibit 6.1

In response to the police report of theft, Mr. Dauerman stated that “the van was not stolen, it is in

his possession” and that its ownership is part of a “civil matter.” Presumably, Mr. Dauerman claims

no obligation to surrender the Autumn Court vehicle because it has outstanding bank debt. (See

Plaintiffs’ Exhibit 4). The Sublease states otherwise. (JT 2 at Section 7.4).

        Mr. Dauerman’s refusal to promptly surrender the vehicle titles and Autumn Court vehicle

without bank debt are instances of HVO’s failure to comply with its obligations to surrender all of

the Personal Property as set forth in the Sublease. (JT 2 at Section 18.2).

                     c.   HVO Defaulted by Its Failure to Surrender Intangible Property

        In addition to HVO’s failure to cooperate and its failure to surrender the Personal Property,

HVO defaulted by its failure to surrender and deliver up three important categories of intangible

assets when it ceased operations on July 1:(1) the policies and procedures used prior to July 1; (2)

all of the data and documents on the “Shared Drive” used in connection with day to day operation

of the facilities; and (3) the data and documents on the PointClickCare or “PCC” system pertaining

to patients discharged prior to July 1, 2020.

        In fact, the testimony shows that not only did HVO fail to “surrender” and “deliver up”

these intangible assets, HVO actually went out of its way to deprive the facilities of their access to

these important resources. Because that conduct constitutes an Event of Default under the Sublease

and the default was not cured, the Pledge Agreement allows for HG Property to exercise all rights



        1
           Exhibit 6 is self-authenticating under Evid.R. 902(2). The officer’s statements to law enforcement are
factual findings from a legally authorized investigation and are admissible under Evid.R. 803(8), and the statements
by Dauerman were made by a party opponent. Evid.R. 801(d)(2).
                                                             8
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 9 of 23 PAGEID #: 1723




of ownership in the HVO membership units.

       Section 18.2 of the Sublease requires HVO to surrender the Subleased Property, and

Section 1.6 defines that to include both the “Personal Property” and the “Intangible Assets” of the

facilities. In turn, Section 1.1.6 defines the “Intangible Assets” as follows (emphasis added):

       Any and all intangible assets used in connection with the operation of each of
       the Facilities, including but not limited to policies and procedures, admissions
       agreements, trade names, medical records, resident records, employee records, and
       other documents and records used in normal day-to-day business operations;
       provided, however, that Tenant shall be obligated for ongoing costs, maintenance
       or licensing fees, if any, associated with any such intangible assets from and after
       the Commencement Date (collectively, “Intangible Assets”)

               i.      Policies and Procedures.

       Dauerman admits that he “didn’t look at the Sublease” and instructed his personnel to visit

the facilities and to gather up the manuals, including the policies and procedures, and remove them

from the facilities. (Hearing Tr. 91: 1-10.) Dauerman acknowledged that this is a “big issue” but

that a representative of the new manager, Wesley Rogers, said the new manager didn’t need the

old policies. (Hearing Tr. 91:10-92:22.)

       But the Sublease imposes an obligation to “surrender” and “deliver up” “any and all

intangible assets used in connection with the operation of each of the Facilities,” and it is beyond

dispute that HVO did not do that. Dauerman even admitted that he would have refused to provide

the policies and procedures, even if the new manager demanded them:

       Q. And you were going to take those policies and procedures regardless of what
       Mr. Rogers told you because you considered them to be proprietary in nature,
       correct?
       A. That's correct.
       (Hearing Tr. 98:7-10.)

       Moreover, there can be no doubt concerning the importance of returning these policies and

procedures because surveys at the facilities rely upon historical data. Ms. Seibert testified about

the importance of having both the current and prior procedures at the facilities to be referenced in

                                                     9
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 10 of 23 PAGEID #: 1724




 the event of an audit:

        The policies and procedures that we used prior to with Peregrine Health Services,
        we didn’t have access to those policies and procedures for when the Ohio
        Department of Health came in for infection control surveys and wanted to know,
        like, how we were doing things related to the COVID
        pandemic.
        (Hearing Tr. 136:22-137:2.)

        Likewise, Joseph Hazelbaker testified that maintaining possession of the policies and

 procedures utilized by the facilities prior to July 1, 2020 were critical; especially since there had

 been 49 COVID-19 related deaths:

        Q. Do the facilities need the old policies and procedures?
        A. The facilities would need the old policies and procedures. Like I said, this is
        only part of the solution. The other part of the solution is to obtain all of the old
        policies and procedures so that if there is an incident such as a COVID death,
        everything that was in place in guiding resident care at the time of that incident is
        available to the regulators or investigators.
        (Hearing Tr. 312:12-19).

        The response from HVO was, in the words of Paul Dauerman, that HVO “certainly

 cooperated, made certain that they had enough stuff to get by with.” (Hearing Tr. 44:18-19.) But

 if Mr. Dauerman had bothered to investigate his obligations under the Sublease, he would have

 understood that receiving from HVO “enough stuff to get by with” was not the bargained-for

 standard imposed under any section of the Sublease and that his obligation was to surrender and

 deliver up all of the intangible assets, including the existing policies and procedures, back to HG

 Property. This Event of Default was not cured, and remains uncured.

                ii.       The Shared Drive

        In addition, HVO cut off access to the Shared Drive on July 1, 2020. Dauerman admits

 receiving an email about this. (Plaintiff’s Exhibit 3 at p. 1). Dauerman testified as follows about

 receiving this email:

        Q. [Tom Patton] lists five things. I’d like to focus in on number 3. Number 3 says,
        “Due to proprietary information, facility personnel access to the common drive,
        MDS shared drive, DON drive and HR FMLA drive will be disabled on 7-1-20.”
                                                      10
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 11 of 23 PAGEID #: 1725




         Do you see that?
         A. I do.
         Q. So a couple days before the transition, Mr. Patton was informing Golden Living
         that access to those four drives would be disabled beginning July 1, right?
         A. According to that email, correct.
         …
         That’s what [Tom Patton] wrote and he copied you on it, right?
         A. That's correct.
         (Hearing Tr. 46:6-16; 70:9-10).

         While partial cooperation and access to some documents is always better than no

 cooperation and no access to any documents, Ms. Seibert testified that HVO’s decision to

 immediately deprive the facilities access to the Shared Drive on July 1 had significant negative

 consequences:

         Q. Did cutting off the shared drive on July 1 compromise patient safety?
         A. As a clinical person, yes, I felt it did. During the pandemic, we have to keep in
         contact with the local health department, make sure we’re notifying families and
         physicians, keep track of where we move people so that we can have COVID units
         and infection control surveys coming in from the Ohio Department of Health. And
         not having this stuff readily available was extremely difficult and wasn’t, in my
         opinion, the best for continuity of care.
         (Hearing Tr. 128:9-18).

         Ms. Seibert’s assessment of the “chaotic” transition was a sentiment shared by Mr.

 Dauerman who also testified about the “chaos” during the transition. (Hearing Tr. 104:16.)

 Additionally, Joseph Hazelbaker testified that cutting off access to the Shared Drive on July 1

 deprived the facilities of the records they needed to accomplish a smooth and uninterrupted

 transition:

         And there were two sources of electronic records that were denied to us. The first
         we previously discussed were on the shared drive. There were important records on
         the shared drive. There were wound control records. There were COVID records.
         There were HR records, BCI log records that I referred to. There were nurse
         records. There were financial records. All records related to the operation of the
         facility. Now, some facilities I understand were able to print some documents off,
         but many facilities were not able to do that. …
         So I imagine that some records were copied. But we know that based on the
         information from the facilities that a lot of records were lost when the shared drive
         was terminated.
         (Hearing Tr. 165:23-166:7; 166:11-13.)
                                                      11
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 12 of 23 PAGEID #: 1726




               iii.    PointClickCare

        Patient records are specifically mentioned within the definition of Personal Property, but

 HVO and Peregrine made a decision to deny access to records for patients discharged prior to July

 1 in the PointClickCare system. To avoid this problem, all HVO had to do was check the correct

 box to allow the new operator to access “all resident records within the Facilities.” (See

 Defendant’s Ex. 14 at p. 3, item number 5).

        Mr. Tim Patton testified on behalf of HVO that the decision to terminate access to these

 records was an intentional decision that was made by a group of senior executives lead by Mr.

 Dauerman:

        Q. Did you decide on your own to check that second box, or were you directed to
        do so?
        A. The management team got together and discussed this information. Mr.
        Dauerman; head of operations, Renee Hunt; VP of clinical services, Becki Davis;
        head of HR, Jason Sparks; and the head of our accounts receivable, VP of billing,
        Kevin Voltz. We discussed the information to transfer over to HG Ohio which was
        beginning operations on 7-1 of 2020.
        (Hearing Tr. 357:5-12.)

        But Mr. Dauerman apparently has no knowledge about this group decision-making

 regarding these important records, including but not limited to, all patients who had died of

 COVID-19 prior to the transition date.

        Q. And you still have not, or HVO still has not provided any PCC data or data
        stored on PCC for pre-July 1 patients, right?
        A. I'm not aware of that. You’ll have to ask other people.
        (Hearing Tr. 104:17-20.)

        Similarly, Rebecca Davis, Vice President of Quality Assurance/Clinical, testified that she

 does not have knowledge of this group decision-making process about these patient records:

        Q. Ms. Davis, were you part of the decision-making process with respect to this
        form?
        A. No.
        Q. You were not?
        A. I was not.
                                                   12
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 13 of 23 PAGEID #: 1727




        (Hearing Tr. 422:7-11.)

        Three senior leadership members of HVO testified and none of them can explain how a

 decision was made to inhibit the migration of PCC data rather than checking a box that allows for

 uninterrupted access to all patient records. The PointClickCare transition could have been made

 seamless, but like with the vehicles and their titles, and the policies and procedures that could have

 been left at the facilities, HVO made a decision to make the transition needlessly difficult by

 withholding patient data.

                        d.      HVO Did Not Cure Its Defaults

        In light of the lack of cooperation, Joseph Hazelbaker testified that his repeated attempts

 at informal resolution of non-compliant default items were met with inaction from HVO,

 compelling Plaintiffs to pursue their remedies under the Sublease and Pledge Agreement:

        Q. All right. I think you indicated that the discussions with HVO ended sometime
        at the end of July; is that right?
        A. That's correct.
        Q. What happened next?
        A. Well, based on the complete lack of response, the failure to reply to emails even
        in a cursory way, I made the decision that the only thing we could do to gain the
        full cooperation that we needed was to exercise our rights under the pledge
        agreement.
        (Hearing Tr. 153:8-16).

        HG Property followed the procedure set forth in Section 8.1.2 of the Sublease and sent a

 Notice of Default letter, which included the following event of default:

        Failing and refusing to surrender and deliver up Intangible Assets used in
        connection with the operation of each of the Facilities, including but not limited to
        policies and procedures, admissions agreements, trade names, medical records,
        resident records, employee records, and other documents and records used in
        normal day to day business operations …
        (JT 15, p.2).

        When he received and reviewed the Notice of Default, Dauerman testified that he took no

 action other than discussing the letter with his lawyers:



                                                      13
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 14 of 23 PAGEID #: 1728




        Q. Okay. So you received Exhibit J, which is the default letter.· And Exhibit J has
        25 numbered items on it, right?
        A. Correct, yeah.
        Q. And your testimony is that excepting any communications with legal counsel,
        you did nothing to try and investigate or try and understand what the notice of
        default is claiming?
        A. That's correct.
        (JT 30, Dauerman Depo. Tr., 203:3-11).

        Dauerman made no attempt to investigate or cure the defaults. Instead, without reviewing

 the Sublease and with full knowledge of the Pledge Agreement, he had his lawyers send a response

 asking for more details and ignoring clear and curable default items. But Mr. Dauerman already

 admitted he had no intention of providing the documents because he claimed they were

 proprietary:

        Q. My point is simply this. It doesn’t matter what Brian Hazelbaker wanted, or
        Ralph Hazelbaker wanted, or Wesley Rogers told you, or Eleanor Alvarez told you,
        or anybody told any of your people. You considered your policies and procedures
        to be proprietary. You were not leaving them behind, and you affirmatively sent
        your employee out to gather them up from the facilities. All of what I just said is
        true, isn’t it?

        A. That is true. We sent somebody out to pick them up, correct.
        (Hearing Tr. 100:13-21.)

        In sum, HVO defaulted when it failed to surrender and deliver up the Intangible Assets,

 including its actions to physically round up and remove policies and procedures utilized by the

 facilities near the end of the term of the Sublease. HVO additionally defaulted when it denied

 access to the Shared Drive and the records of former and deceased patients on the PCC system on

 July 1, 2020. These actions unquestionably violated HVO’s obligation to surrender and deliver up

 the Intangible Property at the end of the Sublease term. When informal resolution failed, formal

 notice of the Event of Default was provided to and received by Dauerman on behalf of HVO.

 (Hearing Tr. 57:13-15). Because of his irresponsible conclusion that he was not in default,

 Dauerman disregarded the Notice of Default and “did nothing to try and investigate or try and

 understand what the notice of default is claiming.” (JT 30, Dauerman Depo. Tr., 203:3-11).
                                                    14
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 15 of 23 PAGEID #: 1729




        With the cure period expired, and still not receiving cooperation or any cure for the

 defaults, HG Property asserted its rights under the Sublease and the Pledge Agreement, and

 assigned the membership units of HVO to the newly formed entity, HVO Operations Windup LLC

 (“Windup”). (Hearing Tr. 153:8-16).

                2.     HVO’s Defaults Have Triggered the Pledge Agreement

        Section 22.1 of the Sublease states that HVO will provide collateral “to secure the payment

 and performance of Tenant’s Obligations under this Sublease and related documents and

 agreements.”

        It is undisputed that “Tenant’s Obligations” are not extinguished on the last day of the lease

 term. (JT 2, p., 10, Section 1.6 (Definitions): “Tenant’s Obligations” means all payment and

 performance obligations of Tenant Under this Sublease and all other documents relating or

 pertaining to the transactions contemplated by this Sublease.)

        The durability of HVO’s obligations, is made perfectly clear by Sublease Section 23.21,

 “Survival” which reads in relevant part:

        Tenant’s representations, warranties, covenants, and agreements in this Sublease
        shall survive the expiration or termination of this Sublease and, except to the extent
        made as of the specific date, shall continue in full force and effect until Tenant's
        Obligations have been performed in full.

        At Section 22.1.1, the “Collateral” includes the Pledge Agreement (Exhibit F of the

 Sublease) which pledges HVO’s ownership interests to HG Property. Upon the occurrence of an

 Event of Default, HG Property may have the Pledged Ownership Interests and Stock registered in

 its name or the name of its nominee, and shall have the right to exercise all voting rights of the

 Pledged Ownership Interests and Stock, and shall have all other corporate rights “as if it was the

 absolute owner thereof.” (JT 3, Section 2(c).)

        Section 16 of the Pledge Agreement, entitled “Continuing Security Interest,” provides that

 the pledge “shall create a continuing security interest in the Pledged Ownership Interest and Stock
                                                     15
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 16 of 23 PAGEID #: 1730




 and shall (i) remain in full force and effect until the indefeasible payment and satisfaction in full

 of all Obligations…” “Obligations” is defined to include “’Tenant’s Obligations’ as defined in the

 Sublease.” (JT 3 at p. 2.).

        Defendants ask this Court to ignore Section 16 and instead rely on Section 18 of the Pledge

 Agreement to reach the conclusion that the Pledge has terminated. That reliance is misplaced for

 two reasons.

        First, Defendants’ own conduct reveals they don’t believe their own proposed

 interpretation of Section 18. Section 18 states that upon termination of the Pledge Agreement, the

 Pledgee shall return the stock certificates “within ten (10) days of the date of written request

 therefor from Pledgors.” At no point has HVO made any such request and despite Defendants’

 claim that the Pledge is terminated, the record is devoid of any effort by Dauerman or HVO to

 request the Pledged Ownership Interest and Stock back from HG Property.

        Second, Defendants’ emphasis of Section 18 (without any regard of Section 16) contradicts

 the Sixth Circuit’s clear instruction that when a contract is unambiguous, courts “should embrace

 an interpretation that ‘promote[s] harmony between . . . provisions.’” Nature Conservancy, Inc. v.

 Sims, 680 F.3d 672, 676 (6th Cir.2012) (quoting L.K. Comstock & Co. v. Becon Constr. Co., 932

 F. Supp. 948, 964 (E.D. Ky. 1994)).

        In this case, Section 18 provides that “upon termination of the Sublease,” at the end of the

 term or any renewal thereof, “all rights of the Pledgee shall thereupon terminate.” Defendants

 would suggest that the word “termination” must be read narrowly to mean a date no later than the

 last day of any renewal term – a reading that cannot be harmonized with Section 16 or the survival

 clause of the Sublease.

        Instead, this Court should read Section 18’s use of the words “upon termination of the

 Sublease” to mean upon termination of the Tenant’s Obligations under the Sublease, a reading that

                                                      16
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 17 of 23 PAGEID #: 1731




 marries the extinguishment of the Pledge Agreement to the extinguishment of the Tenant’s

 underlying promises secured with the pledge (i.e., Tenant’s Obligations). This reading is consistent

 with both the canons of construction and the Sublease’s stated purpose for taking collateral in the

 first place, which is “to secure the payment and performance of Tenant’s Obligations under this

 Sublease and related documents and agreements.”

        When a default occurs, the acquisition of the pledged stock occurs as a matter of law

 because it is a matter of contractual interpretation. In Mongan v. Lykins, S.D.Ohio No. 1:09-CV-

 00626, 2010 U.S. Dist. LEXIS 74000, at *10 (July 20, 2010), the pledgor defaulted, the pledgee

 sued to enforce the pledge agreement, and this Court held that “[a]bsent any evidence to the

 contrary showing a genuine issue as to any material fact regarding [pledgor’s] obligations under

 the stock pledge agreement or [pledgee’s] rights thereunder, the Court concludes that, as a matter

 of law, [pledgee] is the sole owner of all 211 shares of common voting stock in [the pledgor’s

 company].”

        Here, the Pledge Agreement has been triggered by the uncured Events of Default. Section

 2(c) of the Pledge Agreement provides that upon the occurrence of an Event of Default the

 pledgees “shall have the right to exercise . . . all other corporate rights and all . . . other rights,

 privileges” pertaining to the Pledged Ownership Interests and Stock “as if it were the absolute

 owner thereof.” As a matter of law, the Court should enforce the unambiguous Pledge Agreement

 and conclude that HVO’s membership units have now been acquired by Windup.

                3.      The CARES Act allows HVO to Utilize the Funds at the Facilities

        The CARES Act is emergency remedial legislation, passed by Congress to address an

 unprecedented national crisis. “It is true that the current pandemic is unprecedented, but Congress

 has taken swift remedial action in passing the Coronavirus Aid, Relief, and Economic Security

 (CARES) Act, Pub. L. No. 116-136, 134 Stat. 281. […]” United States v. Valenzuela, D.N.M. No.

                                                       17
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 18 of 23 PAGEID #: 1732




 15-CR-01460-WJ, 2020 U.S. Dist. LEXIS 165544, at *6 (Sep. 10, 2020). Remedial laws are

 construed broadly to effectuate their remedial purpose. Tcherepnin v. Knight, 389 U.S. 332, 336,

 88 S.Ct. 548, 19 L.Ed.2d 564 (1967) (“[W]e are guided by the familiar canon of statutory

 construction that remedial legislation should be construed broadly to effectuate its purposes.”)

        Congress allocated the CARES Funds at issue in this case “to prevent, prepare for, and

 respond to coronavirus” 116 P.L. 139, 134 Stat. 620.

        The CARES Act funds are intended to be utilized by “eligible health care providers … that

 provide diagnoses, testing, or care for individuals with possible or actual cases of COVID–19.”

 (Id., emphasis added).

        Informal guidance from the Department of Health and Human Services includes some

 “Frequently Asked Questions” regarding how CARES Act Funds are to be utilized when a change

 of ownership is underway when CARES Funds arrive. That guidance includes a factual scenario

 analogous to the facts here. The FAQ states:

        “If a seller receives Provider Relief Fund money prior to the completion of a sale, can the

 seller transfer some or all of the Provider Relief Fund money to the buyer?”

        The Answer provided states: “If the transaction is a purchase of the recipient entity (e.g., a

 purchase of its stock or membership interests), then the Provider Relief Fund recipient may

 continue to use the funds, regardless of its new owner.”

        In this case, like in a purchase, Windup has acquired the HVO membership units. In a stock

 sale, the seller and buyer mutually agree to have the buyer acquire the stock of the seller entity. In

 this case, HG Property and HVO mutually agreed that HVO’s membership units would serve as

 the collateral of the parties’ transaction, and would be transferred to a designee of HG Property in

 the event of an uncured default. Like in a stock sale, HVO’s membership units have now been

 acquired by a new entity, but HVO “may continue to use the funds, regardless of its new owner.”

                                                      18
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 19 of 23 PAGEID #: 1733




 This means that the acquisition of the HVO membership units by HVO Operations Windup, does

 not prohibit HVO from utilizing the CARES Act funds that have been allocated to HVO.

 Moreover, any potential risk associated with such use would be borne by HVO Windup as the

 owner of HVO.

        The FAQ’s are informal agency guidance and do not bind this Court. See In Home Health,

 Inc. v. Shalala, 188 F.3d 1043, 1046 (8th Cir. 1999) (“An agency’s interpretive rules, which are

 not subject to APA rulemaking procedures, are nonbinding and do not have the force of law.”);

 see also Dyer v. Sec’y of Health & Human Servs., 889 F.2d 682, 685 (6th Cir. 1989) (“A policy

 statement is a pronouncement that simply advises the public what the agency’s prospective

 position on an issue is likely to be.”). Notwithstanding that, the above reading of HHS’ informal

 guidance is consistent with the broad remedial purpose of the CARES Act – which is to place these

 important and urgently needed funds into the hands of nursing homes that can use them to fight

 infectious disease. A contrary reading of the guidance document would result in a prohibition on

 placing the CARES Funds into the hands of the entity that is facing the COVID-19 crisis every

 day. Such a reading is inconsistent with the purpose of remedial legislation. Herman & Maclean

 v. Huddleston, 459 U.S. 375, 386-387, 103 S.Ct. 683, 74 L.Ed.2d 548 (1983) (holding that

 remedial statutes should be construed “not technically and restrictively, but flexibly to effectuate

 [their] remedial purposes.”).

            C.     Irreparable Injury

        Defendants, in their opening statement, argued that “there is no urgency, there is no

 imminent problem.” (Hearing Tr. 21:14.) But Plaintiffs are operating the facilities in the midst of

 an unprecedented international pandemic in which cases in Ohio are surging to record levels. 2 A




        2
            Evid.R. 201(b) allows the Court to take judicial notice of a “fact that is not subject to reasonable dispute.”
                                                                 19
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 20 of 23 PAGEID #: 1734




 recent article reported in The Columbus Dispatch, a copy of which is attached as Plaintiffs’ Exhibit

 7, finds that “[m]ore Ohioans are currently hospitalized with the virus than at any time since the

 pandemic began in March.” 3

        While the Plaintiffs each day confront the difficulties of protecting a vulnerable elderly

 population as cases surge, the testimony from Joseph Hazelbaker established that the facilities will

 utilize the CARES Act funds to “do more” than the facilities’ current budgets allow them to do:

        Q. Do the facilities need those CARES funds now?
        A. They needed those CARES funds yesterday. Now, we’re doing everything that
        we can, but we can always do more. Facilities have budgets. There are limitations.
        We do what we can. We go above and beyond. But these monies were targeted
        because the government realized that they would be beneficial, and they need to be
        used for their intended purposes. They allow us to do more.
        (Hearing Tr. 175:3-10).

        Mr. Hazelbaker additionally testified as follows, amplifying paragraph 46 of the First

 Amended Verified Complaint attested to by Brian Hazelbaker (JT 25):

        Q. … “If plaintiffs are not able to immediately take control of the CARES funds
        and use them in accordance for their specific purposes, plaintiffs and the patients
        and employees of the facilities will suffer irreparable harm, and COVID-related
        operations at the facilities will be severely compromised”?
        Do you see that?
        A. I do.
        Q. Do you agree with that?
        A. I do.
        (Hearing Tr. 190:20-191:4.)

        The injunction sought by Plaintiffs will allow them to use the CARES Funds for their

 specific and urgent intended purpose: go the extra mile to reduce the risk of COVID for patients

 and employees of their facilities, hopefully averting the risk of irreparable injury that can occur if

 these funds are not utilized for their intended purpose. By contrast, a denial of the requested

 injunction allows this risk to go unabated because the funds will not be properly utilized for the




        3
            Evid.R. 902 provides that “newspapers” are self-authenticating evidence.
                                                              20
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 21 of 23 PAGEID #: 1735




 protection of patients and employees in the facilities.

          D.    Interests of Third Parties

        The primary intended beneficiaries of the CARES Act funds are the facilities, which will

 utilize them to protect their employees and the residents of the facilities. The $1.19 million at issue

 in this case is earmarked specifically for “Infectious Disease Control.” See First Amended Verified

 Complaint at paragraph 41.

        Joseph Hazelbaker testified that the funds will be utilized to protect the interests of these

 third parties immediately upon receiving access to the CARES Act funds:

        A. If HG, through the acquisition of its stock and the creation of a relationship
        between it and a subsidiary was to occur, that the funds could be used for the benefit
        of the operations of the nursing home.
        Q. Can HVO use the funds?
        A. HVO can use the funds, if my reading is correct.
        (Hearing Tr. 306:6-11).

          E.    The Public Interest

        Finally, “[t]he public interest is served when a court enforces contracts.” Caterpillar Fin.

 Servs. Corp. v. Smith & Johnson Constr. Co., S.D.Ohio No. 2:06-cv-00246, 2006 U.S. Dist. LEXIS

 29750, at *4 (May 16, 2006)(Marbley, J) citing Federal Deposit Insurance Co. v. Aetna Cas. and

 Sur. Co., 903 F.2d 1073, 1078 (6th Cir. 1990). Ultimately, Plaintiffs are seeking enforcement of

 its contractual remedies that were bargained for under both the Sublease and Pledge Agreement.

        Additionally, “the public interest is also served by protecting the health and safety of

 citizens[.]” Franklin Jefferson v. City of Columbus, 211 F.Supp.2d 954, 962 (S.D. Ohio 2002)

 (Marbley, J.). Here, granting an injunction will allow Plaintiffs to “do more” in their efforts to

 protect vulnerable Ohio citizens residing and working at the facilities.

 IV.    Conclusion

        For the reasons stated herein, Plaintiffs respectfully request that the Court grant a

 preliminary injunction authorizing Plaintiffs to immediately take control of the HVO’s bank
                                                       21
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 22 of 23 PAGEID #: 1736




 accounts for the limited purpose of utilizing the CARES Funds for the benefit of the residents of

 the facilities.

                                                            Respectfully submitted,

                                                            /s/ Christopher B. Burch
                                                            Gary S. Batke         (0030329)
                                                            Christopher B. Burch (0087852)
                                                            Elizabeth E. Cary     (0090241)
                                                            BAILEY CAVALIERI LLC
                                                            One Columbus
                                                            10 West Broad Street, Suite 2100
                                                            Columbus, Ohio 43215-3422
                                                            Telephone No. (614) 221-3155
                                                            Facsimile No. (614) 221-0479
                                                            Email: gbatke@baileycav.com
                                                            Email: cburch@baileycav.com
                                                            Email: ecary@baileycav.com

 Attorneys for Plaintiffs Autumn Court Operating Company LLC, Brookview Operating Company
 LLC, Columbus Alzheimers Operating Company LLC, Dublin Convalarium Operating Company
 LLC, Cridersville Skilled Nursing Facility Operating Company LLC, Gardens At Celina
 Operating Company LLC, Gardens At Paulding Operating Company LLC, Gardens At St Henry
 Operating Company LLC, Heatherdowns Operating Company LLC, Mccrea Operating Company
 LLC, And Oak Grove Manor Operating Company LLC

                                                     Rick L. Brunner             (0012998)
                                                     Patrick M. Quinn            (0081692)
                                                     BRUNNER QUINN
                                                     35 N 4th St, Ste 200
                                                     Columbus, OH 43215
                                                     Telephone No. (614) 241-5550
                                                     Facsimile No. (614) 241-5551
                                                     Email: rlb@brunnerlaw.com
                                                     Email: pmq@brunnerlaw.com

 Attorneys for Plaintiffs Ralph Hazelbaker, HG Property Services Corp. and First Ohio Investors
 I, LLC

                                                     Andrew Gerling               (0087605)
                                                     Doucet Gerling, Co., L.P.A
                                                     655 Metro Place South, Suite 600
                                                     Dublin, OH 43017
                                                     andrew@doucet.law

 Attorneys for Plaintiffs HVO Windup LLC, and Greggory St. Clair

                                                   22
Case: 2:20-cv-04901-ALM-CMV Doc #: 34 Filed: 10/29/20 Page: 23 of 23 PAGEID #: 1737




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on October 29, 2020, a true and correct copy of the foregoing

 was served by the Court’s CM/ECF system on all parties of record and served via email to:

        Quintin Lindsmith, Esq.
        qlindsmith@bricker.com

        Ali Haque, Esq.
        ahaque@bricker.com

        Counsel for Defendants


                                                             /s/ Christopher B. Burch
                                                             Christopher B. Burch




                                                    23
